DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Twining (U.S. Patent No. 2,733,595, hereinafter Twining) in view of Ankeny et al. (U.S. Patent No. 5,161,407)
	With respect to Claim 1, Twining discloses a laboratory test apparatus [see fig 1 unless otherwise noted] comprising: a housing [ cup 60, from 34 to 62, see fig 3, is within testing tube 10 ] defining an inner volume [interior of 60], the housing comprising a first end [top end] and a second end [bottom end], the inner volume representing an inner region of a wellbore at least partially formed in a formation containing a vugular loss zone of the wellbore, the housing configured to receive wellbore fluid within the inner volume; a first cover plate [34] configured to sealingly cover the first end, the first cover plate representing a first volumetric boundary of the inner region of the wellbore; a second cover plate [56] configured to sealingly cover the second end, the second cover plate representing a second 
	The difference between Twining and claim 1 is that Twining’s outlet is on the first cover plate, whereas the claim’s outlet is on the second cover plate.  
	Ankeny shows a similar testing apparatus wherein the outlet is on the bottom, see fig 2. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to move Twining’s outlet to any convenient location along the housing, including at the second cover plate for the benefit of accommodating different space requirements as well as allowing the outlet to function as a drain.
	In order to expedite prosecution, the examiner used prior arts relevant to the applicants intended use, but wants to make clear that apparatus claims cover what a device is, not what a device does.  See MPEP 2114-II below.  Claiming that the housing and cover plates “represent” an inner region of a wellbore, a first volumetric boundary and a second volumetric boundary don’t place any structural limitations on the housing and plates.  Under the broadest reasonable interpretation, any housing with cover plates, an outlet and a pressure port in the correct positions would read on claim 1.

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 
	With respect to Claim 2, Twining discloses that, in the closed state, the outlet is configured to prevent flow of the wellbore fluid in response to the fluidic pressure, and, in the open state, the outlet is configured to permit flow of the wellbore fluid in response to the fluidic pressure.
	With respect to Claim 3, Twining does not disclose a specific the size of the outlet. 
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to size Twining’s outlet to any convenient size based on the venting needs and pressure constraints of the system.  Furthermore outlets greater than 10 mm are common in fluid handling systems.
	With respect to Claim 5, Twining discloses that the housing is transparent.  See column 5, line 2
	With respect to Claim 6, Twining does not disclose further comprising a flexible hose coupled to the outlet, the flexible hose representing a flow pathway through the vug within the vugular loss zone starting at the inner wall of the wellbore.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to see Twining’s flexible hose 38 attached to the inlet and recognize that a flexible hose could also be attached to the outlet if one desired to redirect or recapture the vented air.
	With respect to Claim 7, Twinning discloses that the first cover plate [34] defines an opening configured to fluidically mate with the pressure port [inlet to 34].

	With respect to Claim 9, Twinning discloses a mounting stand [16]  attached to the first end of the housing, the mounting stand configured to maintain the housing in a substantially vertical orientation. 
	With respect to Claim 20, Twinning discloses that the pressure port [inlet to 34 is on the side] is formed on the side of the housing.   

Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Twining and Ankeny in further view of Standing et al. (U.S. Patent No. 2,646,678, hereinafter Standing).
	With respect to Claim 4, Twining discloses the apparatus of claim 1, but does not disclose further comprising a wired screen defining an opening, the wired screen positioned at the second end aligning the outlet and the opening, the wired screen cooperating with the second cover plate to sealingly cover the second end.
	Standing discloses a similar fluid loss tester further comprising a wired screen defining an opening, the wired screen positioned at the second end aligning the outlet and the opening, the wired screen cooperating with the second cover plate to sealingly cover the second end.  See fig 1 and 2, and column 1, line 32.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a wired screen defining an opening, the wired screen positioned at the second end aligning the outlet and the opening, the wired screen cooperating with the second cover plate to sealingly cover the second end to Twining for the benefit of being able to perform additional fluid loss test scenarios.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Twining and Ankeny in further view of Hubbard et al. (U.S. Patent No. 4,781,525, hereinafter Hubbard).
	With respect to Claim 21, Twining disclose using a vent valve 40 to switch the outlet between the open state and the closed state.
	Twining does not disclose using a removable blunt clip to switch the outlet.
	Removable blunt clips are one of a finite number of predictable outlet state switching means.
	Hubbard, see column 3, lines 13-15, discloses using a clamp to close an outlet.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Twining such that the outlet is switched between an open state and a closed state for the benefit of being able to use a flexible hose on the outlet, and to save cost by simply clipping the outlet closed.
Response to Arguments
The applicant’s arguments that pertain to new claim limitations have been fully considered and are persuasive.  Therefore, those rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Ankeny and Hubbard as seen in the rejection above.  The remaining arguments were unpersuasive and will be addressed below.  
	On pages 7 and 8, the applicant argues that 56 doesn’t sealingly cover the second end.  Twining is clear that nuts 32 and 56 are used to create sealed liquid tighter joints [see column 4, line 9 and column 5, lines 29-32].  56 is thus used to sealingly cover the second end, circumferentially, to prevent leakage.    
	On page 9, the applicant argues that the inlet to 34 is not in the side of 60.  The examiner intends the housing to be the entire testing housing from 34 to 62.  The previous rejection relies upon the inlet and outlet to 34 being part of the housing.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                                                                    


/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855